Title: From Alexander Hamilton to John F. Mercer, 1 March 1793
From: Hamilton, Alexander
To: Mercer, John F.


Philadelphia March 1. 1793
Sir
You will readily comprehend, without explanation, the occasion of my having left your letter of the 31 of January unanswered, ’till this time.
You acknowlege that what Mr. Key states is the fact, as far as he states facts; and that in general the Conversation related by Mr. Campbell is such as really passed; though you recollect to have declared, that you never had said, or thought, that I was any how personally or pecuniarily interested with Duer; stating as your Idea that Duer was favoured from motives of personal friendship in whatever transactions he was concerned in that were connected with my Office.
Upon this acknowlegement, I conceive myself bound to declare, that the suggestions, which I understand to be avowed by you are gross misrepresentations, from whatever sources they may have been derived; and until the authorities, to which you allude, shall be made [to] appear to have been such as to justify on your part a belief of the matters alleged, I must consider your conduct in propagating them as wanton and unwarrantable. In the mean time, I aver that the allegations which have been made cannot be substantiated; and I add, that it is not in your power to shew that I ever unduly favoured Mr. Duer, from whatever motives, in any transactions of his with the Department under my care. I feel confident, that in no instance, did he experience from me, in my official character, any more favourable treatment, than it has been usual with me from considerations of public utility, to extend to others, in similar cases. Indeed, except as Assignee or Agent of Mr. Fowler, I recollect no transactions, he has had with the Department, which have fallen under my cognizance or direction. And in regard to that, the strictest scrutiny would issue in a conclusion different from the one, which you seem to have drawn.
You observe, that you have been led into the present business, without provocation, & that the attack has not been on your side. Surely, Sir, you will not say, that any was made by me. I have good ground to believe, that you have before this learnt of General Heister that the story of my opposition to your election, (which is traced to him) is without foundation. This he declares to me to be the case; and I understand from him, that he has communicated the same thing to you.
To the concluding passage of your letter I can make no reply; because I can annex to it no definite meaning.
I am Sir   Your humble servant
